              Case 1:17-cr-00703-RA Document 79
                                             78 Filed 08/25/21
                                                      08/24/21 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                 Michael Vitaliano Esq., Associate
Edward V. Sapone, Esq., Partner

      MANHATTAN                                                              LONG ISLAND
 40 Fulton Street, 17th Floor                                         1103 Stewart Avenue, Suite 200
New York, New York 10038                                               Garden City, New York 11530
 Telephone: (212) 349-9000                                               Telephone: (516) 678-2800
  Facsimile: (347) 408-0492                                              Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                        E-mail: bill@saponepetrillo.com

                                                                               August 24, 2021

Hon. Ronnie Abrams                                                           Application granted. The sentence
United States District Judge                                                 is adjourned to October 21, 2021 at
United States District Court                                                 2:00 p.m. and will be held in
Southern District of New York                                                person.
500 Pearl Street New York, NY 10007
                                                                             SO ORDERED.
                                         Re: United States v. Sunita Kumar
                                         Docket No.: 17-CR-703
                                                                         _____________________
Dear Judge Abrams:                                                       Ronnie Abrams, U.S.D.J.
                                                                         August 25, 2021
     I am retained counsel to Defendant Sunita Kumar. Ms. Kumar is scheduled for sentencing
on September 9, 2021. I write to respectfully request a six-week adjournment of the sentencing
proceedings to October 21, 2021 at 2:00 p.m. or any further date convenient to Your Honor.

     We are in the process of collecting materials that we intend to incorporate into Ms.
Kumar’s sentencing submission for the Court’s consideration under 18 U.S.C.
§3553(a). Unfortunately, my progress has been impeded, because my wife has been recovering
from a brain surgery.

     I have conferred with the government, by AUSA Christopher DiMase, who has no
objection to this request.
         Case 1:17-cr-00703-RA Document 79
                                        78 Filed 08/25/21
                                                 08/24/21 Page 2 of 2




    The Court’s consideration is greatly appreciated.


                                                        Respectfully submitted,

                                                        /s/ Edward V. Sapone
                                                        Edward V. Sapone



Cc: AUSA Christopher DiMase, Esq
